DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan (US 2004/0015074 A1).




    PNG
    media_image1.png
    498
    937
    media_image1.png
    Greyscale
With respect to claim 1, Srinivasan discloses a magnetic resonance imaging (MRI) radio frequency (RF) coil configured to operate in at least one of a transmit (Tx) mode or a receive (Rx) mode, the MRI RF coil comprising (see Figure 5, see transmission and reception in paragraph 0054): a first conductive ring (see Top ring labeled by the examiner herein); a second conductive ring spaced from the first conductive ring (see Ring B labeled by the examiner); a plurality of rung groups extending between the first and second conductive rings (see rungs labeled by the examiner), wherein: the plurality of rung groups are spaced uniformly about the first conductive ring; each of the plurality of rung groups comprises a plurality of conductive rungs extending between and connected to the first and second conductive rings (as seen on Figure 5); the plurality of conductive rungs of each of the plurality of rung groups are azimuthally separated from one another by a first azimuth angle see group with spacing A labeled by the examiner); each of the plurality of rung groups is separated from a neighboring rung group by a spacing that forms a window (see window labeled by the examiner, mainly window containing C4); and each of the windows have a second azimuth angle that is greater than the first azimuth angle (see Figure 4 windows with C4 having an angle greater than the ones with spacing A labeled by the examiner).  
With respect to claim 2, Srinivasan  discloses a first rung group of the plurality of rung groups comprises a first plurality of conductive rungs; and the first plurality of conductive rungs comprises a first conductive rung at an edge of a first window and a second conductive rung at an edge of a second window different than the first window (as seen in Figure 5 wherein the first group is the rungs of spacing A and second is the rungs with spacing B the wherein each group has windows of different dimensions as labeled by the examiner).  
With respect to claim 3, Srinivasan discloses the first plurality of conductive rungs comprises a third conductive rung disposed between the first conductive rung and the second conductive rung and disposed between the first window and the second window (as seen on Figure 5 showing spacing between each rung).   
With respect to claim 4, Srinivasan discloses the first conductive rung is spaced from the third conductive rung by a distance; and the second conductive is spaced from the third conductive rung by the distance (as seen on Figure 5 showing spacing between each rung).
With respect to claim 5, Srinivasan discloses the first conductive rung is configured to carry a first current; the second conductive rung is configured to carry a second current; and the third conductive rung is configured to carry a third current that is less than or equal to the first current and less than or equal to the second current (see paragraph 0051).   
With respect to claim 6, Srinivasan discloses the first conductive rung comprises a first plurality of sub-rungs that extend between and are connected to the first and second conductive rings; and the first plurality of sub-rungs are azimuthally separated from one another by a third azimuth angle that is less than the first azimuth angle; and the first plurality of sub-rungs are configured to collectively carry the first current (rung 10-11-12 composed of 3 sub-rungs as seen on Figure 5).   
With respect to claim 7, Srinivasan discloses the first plurality of sub-rungs comprises N individual sub-rungs; and each of the N individual sub-rungs is configured to carry about 1/N of the first current (see paragraph 0051-0054 receiving current through #a1 as seen on Figure 5).   
With respect to claim 8, Srinivasan discloses the second conductive rung comprises a second plurality of sub-rungs that extend between and are connected to the first and second conductive rings; and the second plurality of sub-rungs are azimuthally separated from one another by the third azimuth angle; and the second plurality of sub-rungs are configured to collectively carry the second current (see rung 1-2-3 in Figure 5; see paragraph 0051-0054 receiving current through #b1 as seen on Figure 5).   
With respect to claim 9, Srinivasan discloses each of the first plurality of sub-rungs comprises a first conductive portion and a second conductive portion that collectively extend between the first conductive ring and the second conductive ring (as seen on Figure 5); each of the first plurality of sub-rungs comprises a mode switching element; and each of the mode switching elements electrically couple together the first and second portions of a corresponding one of the first plurality of sub-rungs (see Figures 1 and 5 having multiplexer for nodes a1, b1, a2 and b2).   
With respect to claim 10, Srinivasan discloses a method for magnetic resonance imaging (MRI) comprising: arranging a patient within a bore of an MRI scanner, wherein the MRI scanner comprises a birdcage coil that is disposed on a former that wraps around the bore, and wherein the birdcage coil comprises (see Figure 1, body coil, wrapping local coil inside the bore where said bore is defined by the body coil that contains the patient within): a first conductive ring; a second conductive ring spaced from the first conductive ring by a first distance (see top and bottom rings in Figure 5 and labeled by the examiner above), wherein the first and second conductive rings are concentric about an axis that extends laterally through the bore (see Figures 3 and 4); at least two rung groups that extend between the first and second conductive rings (see rung groups 1-2-3 and 10-11-12), wherein: each of the rung groups comprises at least two conductive rungs that extend in parallel between the first and second conductive rings (each group has 3 rungs as seen on Figure 5); each of the at least two conductive rungs of each of the rung groups are azimuthally separated from one another by a first azimuth angle; each of the rungs groups are azimuthally separated from a neighboring rung group by an opening (see separation and windows in Figure 5 as labeled by examiner above); and each of the openings have a second azimuth angle that is greater than the first azimuth angle (see different separations in Figure 5 and as discussed in claim 1); applying an electromagnetic beam to the patient that passes through one or more of the openings as the electromagnetic beam travels toward the patient; applying a B1 magnetic field to a target area of the patient via the birdcage coil, wherein the B1 magnetic field excites protons in a selected slice of the target area of the patient;39QEDP 146US receive MRI signals from the excited protons of the selected slice via a receive coil; and generate an MRI image of the selected slice via the received MRI signals (see paragraph 0051-0054).  
With respect to claim 11, Srinivasan discloses generating an image of the patient based on signals received in response to the electromagnetic beam (see paragraph 0057).   
With respect to claim 12, Srinivasan discloses each of the openings extends laterally between the first and second conductive rings by at least about 25 percent of the first distance; and the second azimuth angle is greater than or equal to 22.5 degrees (see paragraph 0019, 0049-0053).
With respect to claim 13, Srinivasan discloses the birdcage coil comprises a total number of rung groups that is equal to N; the birdcage coil comprises a total number of openings that is equal to M; and N is equal to M (see Figure 5).  
With respect to claim 14, Srinivasan discloses the former is a circular cylindrical-like former, an elliptical cylindrical-like former, a conical cylindrical-like former, a parabolic cylindrical-like former, a hyperbolic cylindrical-like former, or a flared cylindrical-like former (see Figures 1 and 3 showing circular cylindrical-like).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15- 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 2004/0015074 A1) in view of Zhai et al. (US 2010/0117642 A1).
With respect to claim 15, Srinivasan discloses a magnetic resonance imaging (MRI) radio frequency (RF) coil configured to operate in at least one of a transmit (Tx) mode or a receive (Rx) mode, the MRI RF coil comprising (see Figure 5, see transmission and reception in paragraph 0054): a birdcage coil comprising: a pair of conductive rings spaced apart from one another in a first direction, wherein the pair of conductive rings are concentric about an axis (see top and bottom rings as labeled by the examiner above in Figure 5); a plurality of rung groups connected to extending between the pair of conductive rings, wherein: the plurality of rung groups are spaced uniformly about the pair of conductive rings; 40QEDP 146US each of the plurality of rung groups comprises a plurality of conductive rungs that are connected in parallel between the pair of conductive rings; and each of the plurality of rung groups is azimuthally separated from a neighboring rung group by a spacing that defines a window (see rungs and windows in Figure 5 as labeled and discuss in claim 1 above); 
Furthermore, Srinivasan discloses the claimed invention as stated above except for a RF shield surrounding the birdcage coil and the axis. However, Zhai discloses the RF shield surrounding the birdcage coil and the axis (se Figure 2, showing shield #30 surrounding former #36 to hold coil assembly #22).  Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have RF shield as taught by Zhai with Srinivasan’s coil structure for the purpose of reducing radiative losses (as suggested in paragraph 0003). 
With respect to claim 16, Srinivasan discloses the claimed invention as stated above except for RF shield comprises at least one conductive joint. However, Zhai discloses conductive joints (as seen on Figure 2, elements #30, #32 and #34). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have conductive joints as taught by Zhai with Srinivasan’s coil for the purpose of fully surrounding the RF coil with each component reducing radiative losses (as seen on Figure 2).    
With respect to claim 17, Srinivasan discloses the claimed invention as stated above except for each of the conductive joints of the RF shield are disposed directly over one of the plurality of rung groups. However, Zhai discloses each of the conductive joints of the RF shield are disposed directly over one of the plurality of rung groups (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have the RF shield are disposed directly over one of the plurality of rung groups as taught by Zhai with Srinivasan’s coil for the purpose of reducing radiative losses (as suggested in paragraph 0003). 
With respect to claims 19 and 20, Srinivasan discloses the claimed invention as stated above except for the RF shield is a low radiation attenuation metal mesh and wherein the low radiation attenuation metal mesh is an aluminum mesh, a stainless-steel mesh, or a slotted perforated copper sheet. However, Zhai discloses the RF shield is a low radiation attenuation metal mesh and wherein the low radiation attenuation metal mesh is an aluminum mesh, a stainless-steel mesh, or a slotted perforated copper sheet (see paragraphs 0046-0050 disclosing slotted type for being a less claustrophobic). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have RF shield is a low radiation attenuation metal mesh and wherein the low radiation attenuation metal mesh is an aluminum mesh, a stainless-steel mesh, or a slotted perforated copper sheet as taught by Zhai with Srinivasan’s coil structure for the purpose of reducing radiative losses (as suggested in paragraph 0003) in order to show a preferred material according to its suitability between all the known materials to form a shield that performs the function of surrounding the RF coil as intended and known by one of ordinary skill in the art at the time of the invention was filede. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)
	

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon disclose MR systems with different RF birdcage coils with formers and shields. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866